t c summary opinion united_states tax_court michael j sullivan and maureen sullivan petitioners v commissioner of internal revenue respondent docket no 5178-03s filed date michael j and maureen sullivan pro sese frank n panza for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined for taxable_year a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure prior to trial petitioners filed an amended_return and conceded the deficiency and paid it in full the remaining issue for decision is whether petitioners are liable for the accuracy- related penalty under sec_6662 due to a substantial_understatement of the amount of their income_tax as defined in sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in los altos california during taxable_year petitioner michael j sullivan mr sullivan was employed as a program manager with cemax-icon inc cemax and earned approximately dollar_figure mr sullivan received biweekly pay statements from cemax and cemax reported this income to the internal_revenue_service on form_w-2 wage and tax statement mr sullivan also received approximately dollar_figure in salary and severance payments from another position he had held with phillips silicon valley center phillips for tax_year petitioners timely filed a form_1040 u s individual_income_tax_return which had been prepared by a certified_public_accountant there were several forms w-2 and forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc attached to petitioners' return petitioners omitted the form_w-2 containing the information from mr sullivan's employment with cemax and did not report the dollar_figure mr sullivan earned or the taxes withheld from that salary when he received the return from his c p a mr sullivan examined petitioners' year-over-year comparison to make sure the income numbers looked right this year-over-year comparison prepared by the c p a is a 2-year comparison worksheet which identifies pertinent tax figures for the current and previous year and then shows increase or decreases it is not the tax_return itself mr sullivan did not speak directly with the c p a who prepared his return nor did he inform the c p a that he had changed employment during respondent conducted an audit of petitioners' return and issued the notice_of_deficiency determining the accuracy-related_penalty discussion sec_6662 imposes a penalty in the amount of percent of the portion of the underpayment to which the section applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 sec_7491 requires the commissioner to carry the burden of production because he seeks to impose the penalty 116_tc_438 once the burden of production is met the taxpayer must come forward with sufficient evidence that the penalty does not apply id pincite petitioners reported a tax_liability of dollar_figure on their tax_return respondent determined that petitioners' corrected tax_liability was dollar_figure the difference is fully attributable to petitioners' omission of mr sullivan's wages from cemax respondent has satisfied his burden by showing that the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the amount of an understatement is reduced to the extent it is attributable to a position for which there is substantial_authority or which the taxpayer adequately disclosed on his return and for which there is a reasonable basis sec_6662 petitioners have not met either of these requirements the accuracy-related_penalty is not imposed however with respect to any portion of the understatement if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the extent of the taxpayer's effort to assess his proper tax_liability is generally the most important factor in determining reasonable_cause and good_faith id the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith higbee v commissioner supra pincite petitioners concede that they did not include mr sullivan's wages from cemax in their return petitioners however contend that they acted in good_faith and exercised normal business judgment in preparing their return although mr sullivan testified that he kept detailed weekly records on a remodeling project that petitioners had undertaken during he also stated that he only knew roughly how much he made mr sullivan stated that because of the amount of the severance_pay he had received from phillips he did not realize that the cemax income was omitted from their return he did not examine the forms w-2 carefully he just looked through them quickly he also contends that he did not receive a form_w-2 from cemax nevertheless mr sullivan received biweekly pay statements from cemax documenting his wages petitioner did not need to receive a form_w-2 to be alerted to the fact that he received compensation from cemax for his services see brunsman v commissioner tcmemo_2003_291 taxpayers have a duty to read a return and to make sure all items are included 70_tc_465 citing 21_tc_678 affd 651_f2d_1233 6th cir at trial mr sullivan agreed with this point the omission of the cemax form_w-2 resulted in petitioners' failure to include almost one-third of their income on their original return petitioners' failure to carefully review their return was not reasonable see guenther v commissioner tcmemo_1995_280 on the basis of the record the court concludes that petitioners are liable for the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
